Name: Commission Regulation (EEC) No 2958/88 of 27 September 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/6 Official Journal of the European Communities 28 . 9 . 88 COMMISSION REGULATION (EEC) No 2958/88 of 27 September 1988 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2834/88 Q, as amended by Regulation (EEC) No 2915/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2834/88 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy for sunflower seed which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marke ­ ting year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calculated on the basis of an abatement of 5,835 ECU per 100 kilograms, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 268 1 /83 (9) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of aid for sunflower seed shall be confirmed or replaced with effect from 28 September 1988 to take account, where applicable, of the conse ­ quences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 28 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 197, 26. 7. 1988 , p . 1 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 250, 9 . 9 . 1988 , p . 12. 0 OJ No L 167, 25. 7. 1972, p. 9 . (4 OJ No L 197; 26. 7 . 1988, p . 10 . 0 OJ No L 255, 15. 9 . 1988, p. 19 . (8) OJ No L 262, 22. 9 . 1988 , p . 23 . (9) OJ No L 266, 28 . 9 . 1983, p . 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7 . 1987, p. 18 . No L 268/728 . 9 . 88 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) :  Spain -  Portugal  Other Member States 0,580 0,000 17,812 0,580 0,000 17,425 0,580 0,000 16,991 0,580 0,000 » 17,309 0,580 0,000 16,888 0,580 0,000 16,540 2. Final aids : \ \ \ (a) Seed harvested and processed in : l \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 42,47 47,34 851,58 125,40 152,33 13,930 10,031 25 801 1 833,20 41,56 46,32 832,90 122,36 148,87 13,592 9,746 25 133 1 746,59 40,55 45,18 811,87 118,83 144,94 13,199 9,401 ' 24 297 1 626,40 41,32 46,02 827,15 121,21 147,72 13,464 9,587 24 698 1 646,45 40,34 44,91 815,47 122,05 147,33 13,573 9,996 25 419 1 552,30 39,82 44,24 798,67 119,23 144,13 13,259 9,617 24 436 1 390,60 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 2 609,04 89,44 2 548,86 89,44 2 479,65 89,44 2 519,76 89,44 2 453,53 89,44 2 374,1 1 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 3 916,77 0,00 3 842,52 0,00 3 739,53 0,00 3 774,03 0,00 3 690,53 0,00 3 563,20 Official Journal of the European Communities 28. 9 . 88No L 268/8 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period 9 10 11 12 1 2 1 . Gross aids (ECU) : \ I  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 20,687 20,539 20,142 20,460 19,919 19,202 2. Final aids : I l l \ (a) Seed harvested and processed in : I I \  Federal Republic of Germany Il \ (DM) 49,25 48,90 47,98 48,79 47,54 46,17  Netherlands (Fl) 54,95 54,56 53,51 54,35 52,93 51,35  BLEU (Bfrs/Lfrs) 989,85 982,71 963,47 978,75 961,83 927,21  France (FF) 147,03 145,87 142,63 145,01 145,18 139,47  Denmark (Dkr) 177,56 176,24 172,64 175,43 174,17 167,74  Ireland ( £ Irl) 16,336 16,207 15,847 16,111 16,146 15,510  United Kingdom ( £) 11,947 11,838 11,488 11,646 12,010 11,291  Italy (Lit) 30 440 30 185 29 393 29 807 30 415 28 835  Greece (Dr) 2 275,84 2 206,94 2 075,25 2 095,10 1 976,02 1 730,44 (b) Seed harvested in Spain and \ ||Il Il processed : ||IlIlIl  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 474,98  in another Member State (Pta) 3 052,89 3 029,87 2 966,40 3 008,12 2 923,23 2 785,36 (c) Seed harvested in Portugal and || ||I processed : I l. IIII  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 463,26 4 434,90 4 340,80 4 382,54 4 276,27 4 073,49 I -- l I I I 28 . 9 . 88 Official Journal of the European Communities No L 268/9 ANNEX III Aids to sunflower seed (amounts per 1Q0 kilograms) Current 9 (') 1st period 10 (') 2nd period HO 3rd period 12 (') 4th period l (') 1 . Gross aids (ECU) : -  Spain  Portugal  Other Member States 5,170 0,000 25,248 5,170 0,000 25,167 5,170 0,000 24,385 . 5,170 0,000 24,602 5,170 0,000 24,319 2. Final aids : (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 60,08 67,05 1 208,41 179,98 216,96 19,999 14,695 37 333 2 833,66 59,89 66,83 1 204,50 179,34 216,24 19,928 14,635 37 193 2 771,38 58,07 64,77 1 166,65 173,06 209,19 19,228 13,992 35 719 2 556,93 58,66 65,35 1 177,05 174,62 211,06 19,402 14,062 35 934 2 550,06 58,00 64,61 1 174,29 177,64 212,78 19.757 14.758 37 277 2 478,26 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 2 901,28 797,28 2 888,69 797,28 2 765,03 797,28 2 789,58 797,28 2 744,81 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 5 932,30 5 760,59 0,00 5 916,31 5 745,07 0,00 5 740,49 5 574,33 0,00 5 760,15 5 593,43 0,00 5 701,75 5 536,71 3. Compensatory aids :  in Spain (Pta) 2 843,98 2 831,39 2 707,73 2 732,28 2 684,21 4. Special aid :  in Portugal (Esc) 5 760,59 5 745,07 5 574,33 5 593,43 5 536,71 (') Subject to the reduction resulting from the maximum guaranteed quantities system . P) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) \ Current 1st period 2nd period 3rd period 4th period 5th period 9 10 11 12 1 2 DM 2,072890 2,068510 2,064000 2,059890 2,059890 2,048430 Fl 2,338940 2,335090 2,331220 2,327350 2,327350 2,315310 Bfrs/Lfrs 43,484700 43,472200 43,462700 43,467100 43,467100 43,430800 FF 7,049290 7,050270 7,052450 7,055270 7,055270 7,065040 ' Dkr 7,958250 7,959820 7,964730 7,969510 7,969510 7,989790 £Irl 0,772407 0,772015 0,771690 0,771671 0,771671 0,771900 £ 0,659809 0,662020 0,664637 0,667035 0,667035 0,674124 Lit ' 1 545,42 1 551,36 1 556,16 1 560,48 1 560,48 1 573,05 Dr 167,51700 170,61600 172,90000 174,36300 174,36300 178,88000 171,02800 171,84600 172,61800 173,40400 173,40400 175,90000 Pta 138,41300 138,76900  139,16100 139,47100 139,47100 140,46400